DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 07/12/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5 and 7 - 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stathacopoulos (US PgPub No. 2018/0096202). 
Regarding claim 1, Stathacopoulos teaches a computer-implemented method (paragraph 0053 and figure 11) comprising: providing, by a computing system, a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (figures 2 – 4 and figure 11 item 1102; providing, by a computing system, a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system); receiving, by the computing system, a user selection of the first content item for re-creation (figures 2 – 4 and figure 11 item 1102; receiving, by the computing system, a user selection of the first content item for re-creation); and providing, by the computing system, guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating through the camera view a physical location in the surroundings of the user from which the first content item was captured, the physical location indicated by a reference presented in the camera view (figures 2 – 4 and figure 11 items 1104 – 1124; 

Regarding claim 2, as mentioned above in the discussion of claim 1, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises location guidance (figures 2 – 4 and figure 11; wherein the guidance comprises location guidance).

Regarding claim 3, as mentioned above in the discussion of claim 2, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

Regarding claim 4, as mentioned above in the discussion of claim 1, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises camera orientation guidance 

Regarding claim 5, as mentioned above in the discussion of claim 4, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

Regarding claim 7, as mentioned above in the discussion of claim 1, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the one or more re-creation recommendations are determined based on social networking system activity by the user (paragraphs 0064, 0080, 0088, and 0095 – 0096; wherein the one or more re-creation recommendations are determined based on social networking system activity by the user).

Regarding claim 8, as mentioned above in the discussion of claim 7, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the one or more re-creation recommendations are determined based on previous content items liked by the user on the social networking 

Regarding claim 9, as mentioned above in the discussion of claim 1, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the one or more re-creation recommendations are determined based on user location information associated with the user (paragraph also paragraphs 0002, 0004, and 0042; wherein the one or more re-creation recommendations are determined based on user location information associated with the user).

Regarding claim 10, as mentioned above in the discussion of claim 9, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein each re-creation recommendation of the one or more re-creation recommendations is associated with a particular location (paragraph also paragraphs 0002, 0004, and 0042; wherein each re-creation recommendation of the one or more re-creation recommendations is associated with a particular location), and each re-creation recommendation of the one or more re-creation recommendations is selected based on a number of content items associated with the particular location associated with the re-creation recommendation (figures 2 – 4 and figure 11; each re-creation recommendation of the one or more re-creation recommendations is selected based on a number of content items associated with the particular location associated with the re-creation recommendation).

Regarding claim 11, Stathacopoulos teaches a system (paragraph 0053 and figure 11) comprising: at least one processor (paragraphs 0053 and 0055; processor); and a memory (paragraphs 0053 and 0055; memory) storing instructions that, when executed by the at least one processor, cause the system to perform a method (paragraphs 0053 and 0055) comprising: providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (figures 2 – 4 and figure 11 item 1102; providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system); receiving a user selection of the first content item for re-creation (figures 2 – 4 and figure 11 item 1102; a user selection of the first content item for re-creation); and providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating through the camera view a physical location in the surroundings of the user from which the first content item was captured, the physical location indicated by a reference presented in the camera view (figures 2 – 4 and figure 11 items 1104 – 1124; providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating through the camera view a physical location in 

Regarding claim 12, as mentioned above in the discussion of claim 11, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises location guidance (figures 2 – 4 and figure 11; wherein the guidance comprises location guidance).

Regarding claim 13, as mentioned above in the discussion of claim 12, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

Regarding claim 14, as mentioned above in the discussion of claim 11, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises camera orientation guidance (abstract, figure 11 items 1114 - 1116, and paragraphs 0004, 0006, and 0042; wherein the guidance comprises camera orientation guidance).

claim 15, as mentioned above in the discussion of claim 14, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

Regarding claim 16, Stathacopoulos teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (paragraphs 0053 and 0055), cause the computing system to perform a method comprising: providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (figures 2 – 4 and figure 11 item 1102; providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system); receiving a user selection of the first content item for re-creation (figures 2 – 4 and figure 11 item 1102; receiving a user selection of the first content item for re-creation); and providing guidance for recreating the first content item, the guidance 

Regarding claim 17, as mentioned above in the discussion of claim 16, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises location guidance (figures 2 – 4 and figure 11; wherein the guidance comprises location guidance).

Regarding claim 18, as mentioned above in the discussion of claim 17, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

claim 19, as mentioned above in the discussion of claim 16, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the guidance comprises camera orientation guidance (abstract, figure 11 items 1114 - 1116, and paragraphs 0004, 0006, 0042; the guidance comprises camera orientation guidance).

Regarding claim 20, as mentioned above in the discussion of claim 19, Stathacopoulos teaches all of the limitations of the parent claim.  Additionally, Stathacopoulos teaches wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (figures 2 – 4 and figure 11 also paragraphs 0005, 0007, 0012, 0044, and 0049 – 0050; wherein the presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stathacopoulos (US PgPub No. 2018/0096202) in view of Hirano (US PgPub No. 2013/0202154).
Regarding claim 6, as mentioned above in the discussion of claim 5, Stathacopoulos teaches all of the limitations of the parent claim.
However, Stathacopoulos fails to clearly teach wherein the presenting the camera orientation guidance comprises presenting a semi-transparent view of the first content item in the camera application. Hirano, on the other hand teaches wherein the presenting the camera orientation guidance comprises presenting a semi-transparent view of the first content item in the camera application.
More specifically, Hirano teaches wherein the presenting the camera orientation guidance comprises presenting a semi-transparent view of the first content item in the camera application (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Hirano with the teachings of Stathacopoulos because Hirano teaches in at least paragraph 0014 that using the invention that appropriately allow a user to easily capture an image sequence from the entire surroundings of a product thereby improving the processing and capture in Stathacopoulos.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/12/2021